Citation Nr: 0526461	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 administrative decision 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  The 
RO determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.

In October 2002,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In June 2003, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

In August 2005, the veteran submitted a copy of a July 2005 
letter sent to him from the Board, wherein he indicated he 
wanted an attorney to represent him.  That same month, the 
Board sent the veteran a letter requesting that he clarify 
whom he wanted to represent him.  It attached a VA Form 21-
22a, Appointment of Individual as Claimant's Representative, 
and asked the veteran to complete it if he wanted a private 
attorney to represent him.  It noted that the attorney could 
submit a letter on his or her letterhead instead of 
completing the VA Form 21-22a.  The Board stated that if it 
did not hear from the veteran in 30 days, it would proceed 
with its review of the veteran's claim.  

The Board notes that the veteran has complained of tinnitus, 
which he has asserted began while he was in service.  The 
Board finds that such is an informal claim for service 
connection for tinnitus.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in an August 1979 rating decision.  The veteran did not 
perfect an appeal.  

2.  An application to reopen the claim for service connection 
for bilateral hearing loss was denied by the Board in October 
1999.

3.  The evidence associated with the claims file since the 
last decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1979 rating decision, which denied service 
connection for bilateral hearing loss, and the Board 
decision, which denied reopening the claim for service 
connection for bilateral hearing loss, are final.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter sent to the veteran.  
Since this letter fully provided notice of elements (1), (2), 
(3), and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that in 
the September 2003 letter, the RO provided the veteran with 
the evidence necessary to substantiate a claim for service 
connection, as opposed to the evidence necessary to reopen a 
previously-denied claim.  The Board finds that the veteran 
has not been prejudiced by this for two reasons.  One, the 
rating decision, the statement of the case, and the 
supplemental statement of the case explained to the veteran 
that there was a lack of evidence of a nexus between the post 
service bilateral hearing loss and service and no evidence 
that hearing loss was aggravated during service.  This 
essentially informed the veteran that in order to reopen his 
claim, he would need to submit such evidence.  Two, the 
veteran has testified that he has been told by a physician 
that his hearing loss disability is due to service.  Thus, 
this would indicate that the veteran is aware that this kind 
of evidence would assist him in reopening his claim.  Thus, 
any failure on the part of VA to provide the veteran of the 
evidence necessary to reopen his claim is nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has attempted to obtain VA 
treatment records that the veteran had identified.  The 
veteran stated he had received treatment for hearing loss 
between 1968 and 1975 at a VA facility.  The record reflects 
that VA attempted to obtain those records, but was 
unsuccessful.  The veteran has been informed of VA's 
inability to obtain treatment records from that time period.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  

VA did not provide the veteran with an examination or obtain 
a medical opinion; however, the Board finds that VA was not 
under an obligation to do either, as the veteran has not 
brought forth new and material evidence to reopen the claim 
for service connection for bilateral hearing loss.  See 
38 C.F.R. § 3.159(c)(4)(iii) (stating that the requirement of 
an examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.  

II.  Decision

Service connection for bilateral hearing loss was denied in 
an August 1979 rating decision.  The evidence of record at 
that time were service medical records, a July 1995 private 
audiological examination, and the veteran's application for 
benefits.  The service medical records showed that the 
veteran met the criteria for a hearing loss disability at the 
time of the August 1966 pre-induction examination.  38 C.F.R. 
§ 3.385 (2004) (defining what hearing loss disability is for 
VA purposes).  Specifically, he had a pure tone threshold of 
45 in the right ear and of 40 in the left ear at 4000 Hertz.  
Id.  This would establish that the veteran had a hearing loss 
disability for VA purposes at the time he entered service.  
The 1975 audiological examination showed that the veteran's 
hearing at 4000 Hertz was impaired.  In denying the claim, 
the RO stated that the evidence did not show that hearing 
loss was either incurred in or aggravated by service.  The 
veteran submitted a notice of disagreement in December 1979, 
and a statement of the case was issued in June 1980.  The 
veteran, however, did not perfect the appeal.  

In April 1995, the veteran filed an application to reopen the 
claim for service connection for bilateral hearing loss, 
which was denied in a May 1995 rating decision.  At that 
time, the additional evidence associated with the claims file 
were VA treatment records, dated in 1995, which showed 
treatment for hearing loss.  Service personnel records were 
also obtained.  Additionally, the veteran testified before 
the RO and before the Board.  He stated that he had been 
exposed to noise exposure while in service on the shooting 
range, which he felt was the cause of his post service 
hearing loss.  The veteran perfected an appeal this time.

When the case came to the Board, it remanded the veteran's 
claim in June 1997 to obtain the service personnel records 
and to allow the veteran to provide more details as to 
treatment he says he received in service for hearing loss.  
The service personnel records were obtained, which were 
silent as to any hearing loss.  There was an attempt to find 
VA treatment records from 1968 at the facility in 
Philadelphia, Pennsylvania, and that facility stated it had 
no records pertaining to the veteran from that time.  

In an October 1999 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for hearing loss.  It stated 
that the additional evidence showed that the veteran 
currently had a hearing loss disability, which was of record 
at the time of the last denial.  It concluded that the 
additional evidence submitted was cumulative and redundant of 
evidence that was of record at the time of the 1979 rating 
decision.  That decision is final.  38 U.S.C.A. § 7104(b).  

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, the last denial of 
record was done by the Board.  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended in 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in 
September 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2004)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The additional evidence received since the October 1999 Board 
decision consists of VA treatment records, a statement from 
the veteran's sister, and statements and testimony from the 
veteran.  Some of the VA treatment records are duplicates of 
that which had been before the Board in October 1999.  The 
new treatment records show treatment for hearing loss.  In an 
October 1999 treatment record, the examiner noted the veteran 
denied any ear infections or ear surgery and stated, 
"Reports exposure to gunfire in service."  He diagnosed 
bilateral moderate to severe high frequency sensorineural 
hearing loss.  

At the October 2002 hearing before the undersigned, the 
veteran testified that he had gone to live with his sister 
during the one-year period after his discharge from service 
and that she remembered he had hearing loss at that time.  He 
stated he had a lot of noise exposure in service, such as gun 
noise, and that he was not provided with any ear protection.  
He stated that a VA physician had attributed his hearing loss 
to the noise exposure in service.  He asserted that there was 
no doubt in his mind that his current hearing loss was due to 
the noise exposure in service. 

In a December 2002 statement received from the veteran's 
sister, she stated the veteran was discharged from service in 
1968 and had gone to live with her.  She noted that she 
noticed the veteran had hearing loss, as the veteran 
"continually" asked her and her family to repeat 
themselves.  The veteran's sister stated her brother did not 
have hearing loss at the time he entered service.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the October 1999 Board decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.156(a).  At the time of the October 1999 
Board decision, the evidence of record showed that the 
veteran entered service with a bilateral hearing loss 
disability for VA purposes and that when he separated from 
service, his hearing loss did not meet the criteria of a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  Thus, the presumption of soundness related to the 
veteran's hearing was rebutted at entrance into service.  The 
evidence also showed that the veteran continued to 
demonstrate hearing loss and that the veteran felt that his 
hearing loss was attributable to service.

The additional evidence associated with the veteran's current 
application to reopen the claim does not provide any basis to 
reopen the claim.  In this case, the evidence necessary to 
reopen the claim for service connection for bilateral hearing 
loss would be evidence that the veteran's hearing loss was 
aggravated beyond the natural progress of the disease process 
during service, as the veteran clearly had a bilateral 
hearing loss disability at the time he entered service.  None 
of the additional evidence addresses that issue.  Rather, it 
confirms the veteran currently has bilateral hearing loss, 
which confirms a fact that was in the record at the time of 
the last denial.  Such evidence cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

The veteran has indicated that he believes that the finding 
in the October 1999 treatment record, wherein the examiner 
noted the veteran reported exposure to gunshot noise in 
service, is new and material evidence.  That treatment record 
shows a statement by the physician of "Reports noise 
exposure to gunfire in service."  At the time of the October 
1999 Board decision, there were already allegations of noise 
exposure in service.  The examiner made no finding that the 
veteran's hearing loss was aggravated in service.  The Board 
does not find that this VA treatment record would constitute 
new and material evidence.  See id.  

The statement from the veteran's sister confirms that the 
veteran had some hearing loss when he was discharged from 
service do not clinically clarify his hearing was worse than 
when he entered service.  Additionally, this statement does 
not otherwise provide a basis for a finding that any pre-
service hearing loss was increased in severity as a result of 
service.  Thus, her statement cannot constitute new and 
material evidence.  See id.

Thus, all the additional records associated with the claims 
file are cumulative and redundant of that which was of record 
at the time of the October 1999 Board decision and cannot 
constitute new and material evidence to reopen the claim for 
service connection for bilateral hearing loss.  See id.  
While the veteran has asserted that he did not have hearing 
loss at the time he entered service and that his current 
hearing loss had its onset in service, he made those same 
arguments at the time of the October 1999 Board decision and 
would not establish a basis to reopen the claim.  See id.; 
see also Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Specifically, his assertions are also cumulative and 
redundant of those which were of record at the time of the 
Board determination.  Additionally, his statements would not 
be competent to reopen the claim for service connection for 
bilateral hearing loss.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
October 1999 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss 
and, thus, cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  Accordingly, the petition to reopen 
such claim is denied.




ORDER

The application to reopen the claim for entitlement to 
service connection for hearing loss is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


